ORDER DISMISSING APPEAL and REMANDING
JANE M. SMITH, Presiding Justice.
This matter came before the Court of Appeals for Oral Argument on July 22, 2016 at 11:00 a.m. Notice was provided to both parties. At the designated time, neither party appeared for the hearing. The pai’ties were given a grace period, but did not appear. Based on the failure to appear and move the appeal forward, the Court finds that Appellant has failed to show that the Trial Court erred in making its decision entered on February 19, 2016.
Therefore, it is ORDERED this appeal is dismissed and the matter remanded to the Trial Court for action consistent with this Order.
IT IS SO ORDERED.
For the panel:
Douglas Nash, Justice
*377Ric Kilmer, Justice
/s/ Jane M. Smith Jane M. Smith, Presiding Justice